DETAILED ACTION
This is the initial Office action based on the application filed on June 7, 2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: EXTENSIBLE INTEGRATED DEVELOPMENT ENVIRONMENT (IDE) PLATFORM WITH OPEN APPLICATION PROGRAMMING INTERFACES (APIs).

Claim Objections
Claims 1-3, 5, 6, 9, 10, 12-14, and 16-19 are objected to because of the following informalities:
Claim 1 contains a typographical error: “wherein functionalities of the respective IDE interfaces is controlled by an IDE editor” should read -- wherein functionalities of the respective IDE interfaces are controlled by an IDE editor --.
Claims 1, 5, 12, 14, 18, and 19 recite “the respective IDE interfaces.” It should read -- the IDE interfaces --.
Claims 2, 3, 6, and 13 recite “the end user entities.” It should read -- the respective end user entities --.
Claims 6 and 18 recite “the client devices.” It should read -- the respective client devices --.
Claim 9 recites “the industrial automation system projects respectively.” It should read -- the respective industrial automation control projects --.
Claim 10 recites “the industrial automation control projects.” It should read -- the respective industrial automation control projects --.
Claim 12 contains a typographical error: “wherein functionality of the respective IDE interfaces is controlled by an IDE editor” should read -- wherein a functionality of the respective IDE interfaces is controlled by an IDE editor --.
Claim 12 contains a typographical error: the word “and” should be added after the “receiving […] interface definition data […]” limitation.
Claim 13 recites “other industrial control and monitoring project.” It should read -- other industrial control and monitoring projects --.
Claim 16 recites “an industrial control and monitoring projects.” It should read -- an industrial control and monitoring project --.
Claim 17 recites “the industrial control and monitoring projects.” It should read -- the respective industrial control and monitoring projects --.
Claim 18 recites “the respective system projects.” It should read -- the respective industrial automation projects --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 9-12, 17, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3-5, 11, 13, and 18 of U.S. Patent No. 11,048,483 (hereinafter “‘483”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 9-12, 17, and 18 of the instant application define an obvious variation of the invention claimed in ‘483.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘483. It is also noted that both the instant application and ‘483 were filed by the same inventive entity and by a common assignee/owner. Claims 1, 3-5, 11, 13, and 18 of ‘483 contain every element of Claims 1, 9-12, 17, and 18 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 1 of ‘483 as shown in the table below contains every element of Claim 1 of the instant application and as such anticipates Claim 1 of the instant application. Claims 3-5, 11, 13, and 18 of ‘483 are not shown with Claims 9-12, 17, and 18 of the instant application for the purpose of brevity.

Patent 11,048,483
Instant Application 17/340,931
1. A system for developing industrial applications, comprising:
1. A system for developing industrial applications, comprising:
a memory that stores executable components; and
a memory that stores executable components; and
a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising:
a processor, operatively coupled to the memory, that executes the executable
components, the executable components comprising:
a user interface component configured to render integrated development environment (IDE) interfaces and to receive, via interaction with the IDE interfaces, industrial design input that defines control design aspects of an industrial automation control project, wherein functionality of the IDE interfaces is controlled by an IDE editor;
a user interface component configured to render integrated development environment (IDE) interfaces on respective client devices
associated with respective end user entities and to receive, via interaction with
the IDE interfaces, design input that defines aspects of respective industrial automation control projects, wherein functionalities of the respective IDE interfaces is controlled by an IDE editor;
a project generation component configured to generate system project data based on the industrial design input; and
a project generation component configured to generate the respective industrial automation control projects based on the design input; and
an editor definition component configured to receive, via interaction with the user interface component, interface definition data that specifies a customization of an IDE interface, of the IDE interfaces, and to reconfigure the IDE editor to implement the customization of the IDE interface, wherein the customization of the IDE interface specified by the interface definition data comprises at least a definition of a form of programming feedback to be rendered by the IDE interface and a condition under which the form of programming feedback is to be rendered by the IDE interface.
an editor definition component configured to receive, from the respective client devices via interaction with the IDE interfaces, interface
definition data that specifies individual customizations of the respective IDE
interfaces, and to instruct the IDE editor to implement the individual customizations on the respective IDE interfaces.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 recites the limitation “the IDE interface.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “the IDE interfaces” for the purpose of further examination.
Claims 19 and 20 depend on Claim 18. Therefore, Claims 19 and 20 suffer the same deficiency as Claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0082133 (hereinafter “Chouinard”) (cited in the IDS submitted on 07/22/2021).

As per Claim 1, Chouinard discloses:
A system for developing industrial applications, comprising:
a memory that stores executable components (paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth.”); [Examiner’s Remarks: Note that Chouinard discloses that the design shell can be adapted from, for example, Windows technologies. Thus, one of ordinary skill in the art would readily comprehend that the design shell constructed from Windows technologies would be run in a computer which includes a memory.] and
a processor, operatively coupled to the memory, that executes the executable components (paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth.”), [Examiner’s Remarks: Note that Chouinard discloses that the design shell can be adapted from, for example, Windows technologies. Thus, one of ordinary skill in the art would readily comprehend that the design shell constructed from Windows technologies would be run in a computer which includes a processor executing components.] the executable components comprising:
a user interface component configured to render integrated development environment (IDE) interfaces on respective client devices associated with respective end user entities and to receive, via interaction with the IDE interfaces, design input that defines aspects of respective industrial automation control projects (paragraph [0025], “… a shell interface 100 is provided that employs abstract automation models to facilitate software development in a controls environment [render integrated development environment (IDE) interfaces]. As shown, the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions.”; paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform [respective end user entities]. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth. The shell 100 provides an interface development platform that is tailored to the needs of control systems designers.”; paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting [receive, via interaction with the IDE interfaces, design input that defines aspects of respective industrial automation control projects] while facilitating code deployment and execution on substantially any type of end hardware platform.”; paragraph [0028], “It is noted that components associated with the interface 100 can include support for various computer or network components such as … clients [respective client devices] …”), wherein functionalities of the respective IDE interfaces is controlled by an IDE editor (paragraph [0025], “… a shell interface 100 is provided that employs abstract automation models to facilitate software development in a controls environment. As shown, the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions. Such features include version control components 110 to allow revision control of software. Human machine interface (HMI) support is provided at 114 along with a language dictionary 118. Various editors 122-130 are provided [wherein functionalities of the respective IDE interfaces is controlled by an IDE editor] and are described in more detail below.”);
a project generation component configured to generate the respective industrial automation control projects based on the design input (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth [generate the respective industrial automation control projects based on the design input].”); and
an editor definition component configured to receive, from the respective client devices via interaction with the IDE interfaces, interface definition data that specifies individual customizations of the respective IDE interfaces, and to instruct the IDE editor to implement the individual customizations on the respective IDE interfaces (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth. As part of a larger framework or development environment, a Concrete Automation Model (CAM) provides data interfaces associated with the generic data objects and according to a designated project format of differing development environments [receive, from the respective client devices via interaction with the IDE interfaces, interface definition data that specifies individual customizations of the respective IDE interfaces]. For instance, various versions of a development program may have associated CAMs that link or map the respective versions to the underlying abstraction of the AAM [instruct the IDE editor to implement the individual customizations on the respective IDE interfaces].”).

As per Claim 2, the rejection of Claim 1 is incorporated; and Chouinard further discloses:
wherein the end user entities comprise at least one of a plant asset owner, an industrial enterprise, an original equipment manufacturer, or a system integrator (paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth. The shell 100 provides an interface development platform that is tailored to the needs of control systems designers.”).

As per Claim 9, the rejection of Claim 1 is incorporated; and Chouinard further discloses:
wherein the industrial automation system projects respectively comprise at least one of an executable industrial control program, an industrial visualization application, industrial device configuration data configured to set a configuration parameter of an industrial device, an engineering drawing, or a bill of materials (paragraph [0025], “… the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions.”).

As per Claim 10, the rejection of Claim 1 is incorporated; and Chouinard further discloses:
wherein the IDE editor supports instantiation of automation objects within an industrial control program that is part of one of the industrial automation control projects, the automation objects representing respective industrial assets including at least one of an industrial process, a controller, a control program, a tag within the control program, a machine, a motor, a motor drive, a telemetry device, a tank, a valve, a pump, an industrial safety device, an industrial robot, or an actuator (paragraph [0028], “It is noted that components associated with the interface 100 can include support for various computer or network components such as servers, clients, controllers, industrial controllers, programmable logic controllers (PLCs), batch controllers or servers, distributed control systems (DCS), communications modules, mobile computers, wireless components, control components and so forth that are capable of interacting across a network.”).

As per Claim 11, the rejection of Claim 10 is incorporated; and Chouinard further discloses:
wherein an automation object, of the automation objects, has associated therewith at least one of an input, an output, an analytic routine, an alarm, a security feature, or a graphical representation of an associated industrial asset (paragraph [0028], “The controller can also communicate to and control various other devices such as Input/Output modules including Analog, Digital, Programmed/Intelligent I/O modules, other programmable controllers, communications modules, sensors, output devices, and the like.”).

As per Claim 12, Chouinard discloses:
A method for creating industrial applications, comprising:
rendering, by a system comprising a processor (paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth.”), [Examiner’s Remarks: Note that Chouinard discloses that the design shell can be adapted from, for example, Windows technologies. Thus, one of ordinary skill in the art would readily comprehend that the design shell constructed from Windows technologies would be run in a computer which includes a processor executing components.] integrated development environment (IDE) interfaces on respective client devices associated with respective end user entities (paragraph [0025], “… a shell interface 100 is provided that employs abstract automation models to facilitate software development in a controls environment [rendering integrated development environment (IDE) interfaces]. As shown, the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions.”; paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform [respective end user entities]. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth. The shell 100 provides an interface development platform that is tailored to the needs of control systems designers.”; paragraph [0028], “It is noted that components associated with the interface 100 can include support for various computer or network components such as … clients [respective client devices] …”);
receiving, by the system via interaction with the IDE interfaces, design input that defines aspects of respective industrial control and monitoring projects (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting [receiving, by the system via interaction with the IDE interfaces, design input that defines aspects of respective industrial control and monitoring projects] while facilitating code deployment and execution on substantially any type of end hardware platform.”), wherein functionality of the respective IDE interfaces is controlled by an IDE editor (paragraph [0025], “… a shell interface 100 is provided that employs abstract automation models to facilitate software development in a controls environment. As shown, the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions. Such features include version control components 110 to allow revision control of software. Human machine interface (HMI) support is provided at 114 along with a language dictionary 118. Various editors 122-130 are provided [wherein functionality of the respective IDE interfaces is controlled by an IDE editor] and are described in more detail below.”);
generating, by the system, the respective industrial control and monitoring projects based on the design input (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth [generating, by the system, the respective industrial control and monitoring projects based on the design input].”);
receiving, by the system from the respective client devices via interaction with the IDE interfaces, interface definition data that specifies individual customizations of the respective IDE interfaces (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth. As part of a larger framework or development environment, a Concrete Automation Model (CAM) provides data interfaces associated with the generic data objects and according to a designated project format of differing development environments [receiving, by the system from the respective client devices via interaction with the IDE interfaces, interface definition data that specifies individual customizations of the respective IDE interfaces].”);
implementing, by the system based on the interface definition data, the individual customizations of the respective IDE interfaces (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth. As part of a larger framework or development environment, a Concrete Automation Model (CAM) provides data interfaces associated with the generic data objects and according to a designated project format of differing development environments. For instance, various versions of a development program may have associated CAMs that link or map the respective versions to the underlying abstraction of the AAM [implementing, by the system based on the interface definition data, the individual customizations of the respective IDE interfaces].”).

Claim 17 is a method medium claim corresponding to the system claim hereinabove (Claim 9). Therefore, Claim 17 is rejected for the same reason set forth in the rejection of Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of US 2015/0180734 (hereinafter “Maes”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Chouinard does not explicitly disclose:
wherein the system executes as a set of cloud-based services, and
wherein the respective end user entities are assigned a portion of a virtual private cloud through which to access the set of cloud-based services.
However, Maes discloses:
wherein a system executes as a set of cloud-based services (paragraph [0002], “The cloud service may be a public service (an Internet-based service, for example) that is generally available to all potential users or a limited access private service that is provided over a private network (a business enterprise network, for example) as well as a managed cloud service (e.g., a virtual private cloud service) or a hybrid cloud service (a cloud service that is a combination of the above).”), and
wherein respective end user entities are assigned a portion of a virtual private cloud through which to access the set of cloud-based services (paragraph [0002], “The cloud service may be a public service (an Internet-based service, for example) that is generally available to all potential users or a limited access private service that is provided over a private network (a business enterprise network, for example) as well as a managed cloud service (e.g., a virtual private cloud service) or a hybrid cloud service (a cloud service that is a combination of the above).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maes into the teaching of Chouinard to include “wherein the system executes as a set of cloud-based services, and wherein the respective end user entities are assigned a portion of a virtual private cloud through which to access the set of cloud-based services.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a limited access private service over a private network as well as a managed cloud service (Maes, paragraph [0002]).

Claims 5, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of US 2003/0028364 (hereinafter “Chan”) (cited in the IDS submitted on 07/22/2021).

As per Claim 5, the rejection of Claim 1 is incorporated; and Chouinard does not explicitly disclose:
wherein the IDE editor is configured to individually customize, for the respective IDE interfaces based on the interface definition data, at least one of
forms of programming feedback to be rendered by the respective IDE interfaces and conditions under which the programming feedback is to be rendered by the respective IDE interfaces,
control programming syntax supported by the respective IDE interfaces,
editing functionalities supported by the respective IDE interfaces,
programming guardrails to be enforced by the IDE editor for the respective IDE interfaces,
visual characteristics of the respective IDE interfaces, or
audio characteristics of the respective IDE interfaces.
However, Chan discloses:
wherein an IDE editor is configured to individually customize, for respective IDE interfaces based on interface definition data, at least one of
forms of programming feedback to be rendered by the respective IDE interfaces and conditions under which the programming feedback is to be rendered by the respective IDE interfaces (paragraph [0002], “An Integrated Development Environment (IDE) is an application or set of program modules run from a single user interface which provides an environment for the development of application programs in particular computer languages. IDEs typically provide development assistance for the language or languages the IDE supports. These languages include both programming languages such as Pascal and Java, and markup languages like HTML or XML. Development assistance includes features such as syntax highlighting …”; paragraph [0028], “The IDE uses a set of generic style rules to determine the syntax highlighting for all the supported languages or file types. In particular, existing scanners are used to look for symbols and keywords and their relative positions identifying code-elements. The code-elements for each language are used in order to apply the generic style rules.”),
control programming syntax supported by the respective IDE interfaces,
editing functionalities supported by the respective IDE interfaces,
programming guardrails to be enforced by the IDE editor for the respective IDE interfaces,
visual characteristics of the respective IDE interfaces, or
audio characteristics of the respective IDE interfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chan into the teaching of Chouinard to include “wherein the IDE editor is configured to individually customize, for the respective IDE interfaces based on the interface definition data, at least one of forms of programming feedback to be rendered by the respective IDE interfaces and conditions under which the programming feedback is to be rendered by the respective IDE interfaces, control programming syntax supported by the respective IDE interfaces, editing functionalities supported by the respective IDE interfaces, programming guardrails to be enforced by the IDE editor for the respective IDE interfaces, visual characteristics of the respective IDE interfaces, or audio characteristics of the respective IDE interfaces.” The modification would be obvious because one of ordinary skill in the art would be motivated to make different elements of the language grammar, such as reserved words, symbols, literal values, and comments more easily distinguished by displaying them with different colors and/or attributes (Chan, paragraph [0003]).

Claim 14 is a method medium claim corresponding to the system claim hereinabove (Claim 5). Therefore, Claim 14 is rejected for the same reason set forth in the rejection of Claim 5.

As per Claim 18, Chouinard discloses:
A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising:
rendering integrated development environment (IDE) interfaces on respective client devices associated with respective end user entities (paragraph [0025], “… a shell interface 100 is provided that employs abstract automation models to facilitate software development in a controls environment [rendering integrated development environment (IDE) interfaces]. As shown, the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions.”; paragraph [0026], “A design shell 100 is adapted to support rapid software development for a control and industrial automation platform [respective end user entities]. Such shell 100 can be adapted from available Windows technologies but substantially any type of shell could be similarly constructed such as from UNIX, Java, Linux, and so forth. The shell 100 provides an interface development platform that is tailored to the needs of control systems designers.”; paragraph [0028], “It is noted that components associated with the interface 100 can include support for various computer or network components such as … clients [respective client devices] …”);
receiving, from the client devices via interaction with the IDE interfaces, design input that defines control design aspects of respective industrial automation projects (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting [receiving, from the client devices via interaction with the IDE interfaces, design input that defines control design aspects of respective industrial automation projects] while facilitating code deployment and execution on substantially any type of end hardware platform.”), wherein editing functions of the IDE interfaces are controlled by an IDE editor (paragraph [0025], “… a shell interface 100 is provided that employs abstract automation models to facilitate software development in a controls environment. As shown, the shell 100 is adapted for various features that facilitate rapid development, debug, and deployment of control systems solutions. Such features include version control components 110 to allow revision control of software. Human machine interface (HMI) support is provided at 114 along with a language dictionary 118. Various editors 122-130 are provided [wherein editing functions of the IDE interfaces are controlled by an IDE editor] and are described in more detail below.”);
generating the respective system projects based on the design input (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth [generating the respective system projects based on the design input].”);
receiving, from the client devices via interaction with the IDE interfaces, interface definition data that specifies individual customizations of the respective IDE interfaces (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth. As part of a larger framework or development environment, a Concrete Automation Model (CAM) provides data interfaces associated with the generic data objects and according to a designated project format of differing development environments [receiving, from the client devices via interaction with the IDE interfaces, interface definition data that specifies individual customizations of the respective IDE interfaces].”); and
implementing, based on the interface definition data, the individual customizations of the respective IDE interfaces (paragraph [0027], “The development platform and shell 100 employs abstract programming models that enable developers to design control solutions in an abstract setting while facilitating code deployment and execution on substantially any type of end hardware platform. In one aspect, an Abstract Automation Model (AAM) is derived from common base model solutions or standards such as IEC 61131 and 61499, for example. Although any programming standard can be utilized for the underlying model, 61131 and 61499 support a majority of known automation languages in the world today. The AAM defines control structures that represent abstract data objects having properties of a configuration, resource, program, and so forth. As part of a larger framework or development environment, a Concrete Automation Model (CAM) provides data interfaces associated with the generic data objects and according to a designated project format of differing development environments. For instance, various versions of a development program may have associated CAMs that link or map the respective versions to the underlying abstraction of the AAM [implementing, based on the interface definition data, the individual customizations of the respective IDE interfaces].”).
Chouinard does not explicitly disclose:
wherein the interface definition data defines at least a form of programming feedback to be rendered by the IDE interfaces and a condition under which the programming feedback is to be rendered by the IDE interfaces.
However, Chan discloses:
wherein interface definition data defines at least a form of programming feedback to be rendered by IDE interfaces and a condition under which the programming feedback is to be rendered by the IDE interfaces (paragraph [0002], “An Integrated Development Environment (IDE) is an application or set of program modules run from a single user interface which provides an environment for the development of application programs in particular computer languages. IDEs typically provide development assistance for the language or languages the IDE supports. These languages include both programming languages such as Pascal and Java, and markup languages like HTML or XML. Development assistance includes features such as syntax highlighting …”; paragraph [0028], “The IDE uses a set of generic style rules to determine the syntax highlighting for all the supported languages or file types. In particular, existing scanners are used to look for symbols and keywords and their relative positions identifying code-elements. The code-elements for each language are used in order to apply the generic style rules [wherein interface definition data defines at least a form of programming feedback to be rendered by IDE interfaces and a condition under which the programming feedback is to be rendered by the IDE interfaces].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chan into the teaching of Chouinard to include “wherein the interface definition data defines at least a form of programming feedback to be rendered by the IDE interfaces and a condition under which the programming feedback is to be rendered by the IDE interfaces.” The modification would be obvious because one of ordinary skill in the art would be motivated to make different elements of the language grammar, such as reserved words, symbols, literal values, and comments more easily distinguished by displaying them with different colors and/or attributes (Chan, paragraph [0003]).

Claim 19 is a non-transitory computer-readable medium claim corresponding to the system claim hereinabove (Claim 5). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of US 6,516,451 (hereinafter “Patin”) (cited in the IDS submitted on 07/22/2021).

As per Claim 7, the rejection of Claim 1 is incorporated; and Chouinard does not explicitly disclose:
wherein the IDE editor is configured to individually customize, for an IDE interface associated with an industrial enterprise, a programming guardrail template based on the interface definition data, the programming guardrail template defining internal programming standards for the industrial enterprise to be enforced by the IDE editor.
However, Patin discloses:
wherein an IDE editor is configured to individually customize, for an IDE interface associated with an industrial enterprise, a programming guardrail template based on interface definition data (col. 2 lines 49-58, “The term "Standards-Integrated Design Software" (SIDS) describes the software architecture and design concepts used by and in the creation of software applications that allow a user to perform the following steps: a. Select from a list of modules containing the rules algorithms of the standard, code or industry specification (each of which is individually or collectively hereinafter referred to as the standard or standards) that will govern the development of the design.”; col. 5 lines 66 and 67 to col. 6 lines 1-3, “… the compliance checklists are created from a template included with the SIDS program. New versions of standards may affect the content of the templates, so it is beneficial to have the templates present as resources in the binary code of the standards module.”), the programming guardrail template defining internal programming standards for the industrial enterprise to be enforced by the IDE editor (col. 2 lines 65-67, “c. Create reports, calculations, detail diagrams (with dimensions) and the like that effectively demonstrate compliance with the user selected standard(s).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Patin into the teaching of Chouinard to include “wherein the IDE editor is configured to individually customize, for an IDE interface associated with an industrial enterprise, a programming guardrail template based on the interface definition data, the programming guardrail template defining internal programming standards for the industrial enterprise to be enforced by the IDE editor.” The modification would be obvious because one of ordinary skill in the art would be motivated to create an industrial application while maintaining compliance with technical standards or codes, including the creation of calculations, detail diagrams, reports, or the like that demonstrate full compliance of the system with the requirements of those standards (Patin, col. 1 lines 59-65).

Claim 15 is a method medium claim corresponding to the system claim hereinabove (Claim 7). Therefore, Claim 15 is rejected for the same reason set forth in the rejection of Claim 7.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chouinard in view of Chan as applied to Claim 18 above, and further in view of Patin.

As per Claim 20, the rejection of Claim 18 is incorporated; and the combination of Chouinard and Chan does not explicitly disclose:
wherein the implementing the individual customizations comprises individually customizing, for an IDE interface associated with an industrial enterprise, a programming guardrail template based on the interface definition data, the programming guardrail template defining internal programming standards for the industrial enterprise to be enforced by the IDE editor.
However, Patin discloses:
wherein implementing individual customizations comprises individually customizing, for an IDE interface associated with an industrial enterprise, a programming guardrail template based on interface definition data (col. 2 lines 49-58, “The term "Standards-Integrated Design Software" (SIDS) describes the software architecture and design concepts used by and in the creation of software applications that allow a user to perform the following steps: a. Select from a list of modules containing the rules algorithms of the standard, code or industry specification (each of which is individually or collectively hereinafter referred to as the standard or standards) that will govern the development of the design.”; col. 5 lines 66 and 67 to col. 6 lines 1-3, “… the compliance checklists are created from a template included with the SIDS program. New versions of standards may affect the content of the templates, so it is beneficial to have the templates present as resources in the binary code of the standards module.”), the programming guardrail template defining internal programming standards for the industrial enterprise to be enforced by an IDE editor (col. 2 lines 65-67, “c. Create reports, calculations, detail diagrams (with dimensions) and the like that effectively demonstrate compliance with the user selected standard(s).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Patin into the combined teachings of Chouinard and Chan to include “wherein the implementing the individual customizations comprises individually customizing, for an IDE interface associated with an industrial enterprise, a programming guardrail template based on the interface definition data, the programming guardrail template defining internal programming standards for the industrial enterprise to be enforced by the IDE editor.” The modification would be obvious because one of ordinary skill in the art would be motivated to create an industrial application while maintaining compliance with technical standards or codes, including the creation of calculations, detail diagrams, reports, or the like that demonstrate full compliance of the system with the requirements of those standards (Patin, col. 1 lines 59-65).

Allowable Subject Matter
Claims 3, 6, 8, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191